DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
The appeal brief filed on May 20, 2021 has been considered by the examiner. 
Following Applicants arguments, the double patenting for the Claims 1, 2, 14, 15, 18 is still maintained. No terminal disclaimer is filed.
Following Applicants arguments, the 102/103 rejection of the claims is 
Withdrawn for claim 1-13. New art is added to reject the claim 14-20. 

Double Patenting

  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


 Claims 1, 2, 14, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1, 2, 9, 10, and 16 of U.S. Patent No. US 10631394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of the instant application are broader than the claim limitation found on U.S. Patent No. US 10631394 B2. 
The table below shows comparison of claims of the instant application with claims of U.S. Patent No. US 10631394 B2.  Differences have been bolded for clarity purposes.
15/887,040)
Claims of U.S. Patent No. US 10631394 B2 
1.An optical system for modeling a distribution of plasma particles, the system comprising: 
an electromagnetic wave generator configured to generate an electromagnetic wave having a first set of values of at least one parameter, the first set of values of the one or more parameters modelling an initial distribution of plasma particles;

a non-linear medium configured to receive, from the electromagnetic wave generator, the electromagnetic wave;



an output detector configured to detect a second set of values of the at least one parameter responsive to propagation of the electromagnetic wave through the non-linear medium; 





and 
a controller configured to select the first set of values of the at least one parameter, communicate the first set of values of the at least one parameter to the electromagnetic wave generator, receive, from the output detector, the second set of values of the at least one parameter, and determine, based on the first set of values of the at least one parameter and the second set of values of the at least one parameter, a final distribution of the plasma particles.


2.    The system of claim 1, wherein the at least one parameter includes at least one of a phase of the electromagnetic wave and an amplitude of the electromagnetic wave.

14. A method of modeling a distribution of plasma particles, the method comprising: 

selecting a first set of values of one or more parameters of an electromagnetic wave, the first set of values of the one or more parameters 
communicating the one or more parameters to an electromagnetic wave generator;
 








detecting a second set of values for the one or more parameters of the electromagnetic wave; 


analyzing the first set of values of the one or more parameters and the second set of values of the one or more parameters; and 







determining, based on the analysis, a final distribution of the plasma particles.

15. The method of claim 14, wherein the one or more parameters include at least one of a phase of the electromagnetic wave and an amplitude of the electromagnetic wave.
18. A non-transitory computer-readable medium storing sequences of computer-executable instructions for modeling a distribution of plasma particles, the sequences of computer- executable instructions including instructions that instruct at least one processor to: 
select a first set of values of one or more parameters of an electromagnetic wave, the first set of values of the one or more parameters modelling an initial distribution of plasma particles in a plasma system; 
communicate the one or more parameters to an electromagnetic wave generator; 








detect a second set of values for the one or more parameters of the electromagnetic wave; 


analyze the first set of values of the one or more parameters and the second set of values of the one or more parameters; and 





determine, based on the analysis, a final distribution of particles in a plasma system.


collisional plasma particles, the system comprising:
an input beam generator configured to generate an input beam having a first set of values of at least one parameter, the first set of values of the one or more parameters modelling an initial distribution of particles in a collisional plasma;

a non-linear optical medium configured to receive, from the input beam generator, the input beam, the non-linear medium being configured to produce a complex response function in response to receiving the input beam;
an output detector configured to detect a second set of values of the at least one parameter responsive to propagation of the input beam through the non-linear medium to the output detector;
a feedback module coupled to the non-linear optical medium and configured to modify one or more properties of the non-linear optical medium; and
a controller configured to select the first set 
of values of the at least one
 parameter, communicate the first set of values of the at least one parameter to the input beam generator, receive, from the output detector, the second set of values of the at least one parameter, and determine, based on the first set of values of the at least one parameter and the second set of values of the at least one parameter, a final distribution of the particles in the collisional plasma.

2.    The system of claim 1, wherein the at least one parameter includes at least one of a phase of the input beam and an amplitude of the input beam.

9. A method of modeling a distribution of collisional plasma particles, the method comprising:
selecting a first set of values of one or more parameters of an input beam, the one or more  collisional plasma;
communicating the first set of values of the one or more parameters to an input beam generator; generating, by the input beam generator based on the first set of values of the one or more parameters, an input beam; providing, by the input beam generator, the input beam to a non-linear optical medium configured to produce a complex response function in response to receiving the input beam; 
propagating the input beam through the non-linear optical medium; 
detecting a second set of values of the one or more parameters of the input beam responsive to propagation of the input beam through the non-linear optical medium; 
analyzing the first set of values of the one or more parameters and the second set of values of the one or more parameters; 
selecting, based on the analyzing, a first set of values of a feedback parameter;
 providing the first set of values of the feedback parameter to a feedback module to modify a complex response function of the non-linear optical medium; and 25 Attorney Docket No.: R2059-703719(18-11036)
modelling, based on the analyzing, a final distribution of the particles in the collisional plasma.
10. The method of claim 9, wherein the one or more parameters include at least one of a phase of the input beam and an amplitude of the input beam.
16. A non-transitory computer-readable medium storing sequences of computer-executable instructions for modeling a distribution of collisional plasma particles, the sequences of computer-executable instructions including instructions that instruct at least one processor to:
select a first set of values of one or more parameters of an input beam, the one or more parameters modelling an initial distribution of particles in a collisional plasma;

communicate the first set of values of the one or more parameters to an input beam generator to control the input beam generator to generate, based on the first set of values of the one or more parameters, the input beam; 26 Attorney Docket No.: R2059-703719(18-11036) control the input beam generator to provide the input beam to a non-linear optical medium configured to produce a complex response function in response to receiving the input beam; 
detect a second set of values of the one or more parameters of the input beam responsive to propagation of the input beam through the non-linear optical medium; 
analyze the first set of values of the one or more parameters and the second set of values of the one or more parameters; select a first set of values of a feedback parameter; provide the first set of values of the feedback parameter to a feedback module to modify a complex response function of the non-linear optical medium; and 

model, based on the analyzing, a final distribution of the particles in the collisional plasma.







Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu.
Regarding Claim 14 
Liu teaches a method of modeling a distribution of plasma particles,(see fig 11 and para 142-143 FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration. In FIG. 11, sub-petawatt laser pulses were directed at a target. Frame 1102 shows the proton density distribution. Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation,the method comprising:
selecting a first set of values of one or more parameters of an electromagnetic wave, the first set of values of the one or more parameters modeling an initial distribution of plasma particles in a plasma system; (see fig 1-3 and para 44- laser source 01 generating a main laser beam 02. see para 60-The controller 112 may select and control parameters of the laser source, including controlling its 

Examiner note: Examiner consider the intensity as the parameter and the first set of values are the intensity values when the laser source generated a main laser beam 02 at time T1. 

communicating the one or more parameters to an electromagnetic wave generator; (see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy.)
 
detecting a second set of values for the one or more parameters of the electromagnetic wave; (see para 58-59 FIG. 5-6 shows a beam reshaping system 500 for reshaping and focusing the laser beam 05, including the first and second mirror shapers 14a, b. Profile designs for laser beam 17 achieved by shaping laser beam 05 using the first and second mirror shapers 14a,b are shown as first, second, and third radial laser beam intensity profile designs 501 (double super-Gaussian), 502 (flat top), and 503 (double Gaussian), respectively.)
Examiner note: The second set of values is obtained for the parameter intensity when the laser 05 is shaped using mirror shapers at time T2. 

analyzing the first set of values of the one or more parameters and the second set of values of the one or more parameters; (See para 32- An appropriate target design is selected to suppress Rayleigh-Taylor (R-T) instabilities. An appropriate laser beam profile design is selected to confine the targeted particles.  See para 113- the monoenergetic energy produced can be tuned by adjusting properties of the laser pulse 17, including the power or intensity, beam width, and time profile, e.g., the rising slope before the laser reaches a main pulse and the duration of the main pulse. The intensity can be adjusted by 

Examiner note: Examiner consider the intensity values are analyzed in a time profile in order to select an appropriate laser beam profile design. The time profile indicates intensity values in various time periods. 

determining, based on the analysis, a final distribution of the plasma particles. (see para 118-119 and fig 11- FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation)

Examiner note: Examiner consider fig 11 is a final distribution of the plasma particles.



Regarding claim 15 and 19
Liu further teaches wherein the one or more parameters include at least one of a phase of the electromagnetic wave and an amplitude of the electromagnetic wave. (See para 80-85 and equation 1)


Regarding Claim 18 
Liu teaches a non-transitory computer-readable medium storing sequences of computer-executable instructions for modeling a distribution of plasma particles, the sequences of computer-executable instructions including instructions that instruct at least one processor to,(see fig 1 and para 46- The laser delivery system 100 further includes a controller 112 including at least one processor 114 and a computer readable medium 116.  See fig 11 and para 142-143 FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration. In FIG. 11, sub-petawatt laser pulses were directed at a target. Frame 1102 shows the proton density distribution. Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation), the method comprising:
select a first set of values of one or more parameters of an electromagnetic wave, the first set of values of the one or more parameters modeling an initial distribution of plasma particles in a plasma system; (see fig 1-3 and para 44- laser source 01 generating a main laser beam 02. see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy.)

Examiner note: Examiner consider the intensity as the parameter and the first set of values are the intensity values when the laser source generated a main laser beam 02 at time T1. 

communicate the one or more parameters to an electromagnetic wave generator; (see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy.)

detect a second set of values for the one or more parameters of the electromagnetic wave; (see para 58-59 FIG. 5-6 shows a beam reshaping system 500 for reshaping and focusing the laser beam 05, including the first and second mirror shapers 14a, b. Profile designs for laser beam 17 achieved by shaping laser beam 05 using the first and second mirror shapers 14a,b are shown as first, second, and third radial laser beam intensity profile designs 501 (double super-Gaussian), 502 (flat top), and 503 (double Gaussian), respectively.)
Examiner note: The second set of values is obtained for the parameter intensity when the laser 05 is shaped using mirror shapers at time T2. 

analyze the first set of values of the one or more parameters and the second set of values of the one or more parameters; (See para 32- An appropriate target design is selected to suppress Rayleigh-Taylor (R-T) instabilities. An appropriate laser beam profile design is selected to confine the targeted particles.  See para 113- the monoenergetic energy produced can be tuned by adjusting properties of the laser pulse 17, including the power or intensity, beam width, and time profile, e.g., the rising slope before the laser reaches a main pulse and the duration of the main pulse. The intensity can be adjusted by controlling power pumped to the laser source 01, and the beam width can be adjusted by adjusting a focusing mirror within the laser source 01, and the time profile. The time profile can be selected to be trapezoidal or Gaussian in time. See para 117- The selected parameters include laser power, laser beam profile such as 501, 502, 503, super Gaussian or wide Gaussian, the thickness and shape of the target 104.) 

Examiner note: Examiner consider the intensity values are analyzed in a time profile in order to select an appropriate laser beam profile design. The time profile indicates intensity values in various time periods. 

determine, based on the analysis, a final distribution of the plasma particles. (see para 118-119 and fig 11- FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation)

Examiner note: Examiner consider fig 11 is a final distribution of the plasma particles.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1).
 
Regarding claim 16
Liu does not teach wherein the one or more parameters are indicative of a speckle distribution function of the electromagnetic wave. 
In the related field of invention, Trainer teaches wherein the one or more parameters are indicative of a speckle distribution function of the electromagnetic wave. (See para 202-The angular scattering measurements may contain speckle noise if a laser source is used. The speckle noise will cause errors in the scattered light measured by each detector. If the particles move a small amount during the signal collection, the speckle noise will average out and the errors will be reduced. This averaging process can also be accomplished by averaging the scattered signals from groups of angular scattering signal captures which are individually taken from slightly different X positions.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proton acceleration system for accelerating protons within a target as disclosed by Liu to include wherein the one or more parameters are indicative of a speckle distribution function of the electromagnetic wave as taught by Trainer in the system of Liu in order to reduce the amount of speckle noise in the scattering pattern and improve the accuracy of the measured scattering signals. (Trainer, para 202)


Claim 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Lu et al. (“Group Velocity Modulation Based on Electro optic Photonic Crystal With Waveguide Structure”, 2010)

Regarding Claim 17 and 20
Liu does not explicitly teach modulating a group velocity distribution coefficient of a medium interacting with the electromagnetic wave. .
In a related field of Art, NPL by Lu teaches modulating a group velocity distribution coefficient of a medium interacting with the electromagnetic wave. (ABSTRACT line 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proton acceleration system for accelerating protons within a target as disclosed by Liu to include to include modulating a group velocity distribution coefficient of a medium interacting with the electromagnetic wave as taught by Lu in the system of Liu to order to obtain group velocity with the same magnitude as is modulated by first-order grating (Vg =0.42), when 20V is applied which can be used for its potential applications, such as optical information processing and storage, low-intensity nonlinear optics, optical buffering, and variable true time delay. (NPL proposed the electro optic photonic crystal with a periodically poled lithium niobate (PPLN) waveguide structure based on electro optic effect, where the group velocity of input optical beam can be continuously modulated from subluminal to superluminal by adjusting the applied external electric field in the z -direction of the crystal, operation temperature and different input wavelength (abstract)).


Conclusion

All claims 1-20 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128